Citation Nr: 1621271	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  07-25 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for service-connected right hand hypothenar numbness.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD) with H. pylori syndrome.

3.  Entitlement to an initial evaluation in excess of 30 percent for service-connected migraine headaches.


REPRESENTATION

Veteran represented by:	John Worman, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from December 2000 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In that decision, the RO, in relevant part, granted service connection for right hand numbness, GERD with H. pylori syndrome, and migraine headaches, and assigned a 20 percent evaluation, a 10 percent evaluation, and a 0 percent evaluation, respectively.  In a subsequent November 2015 rating decision, the RO increased the 0 percent evaluation for migraines to 30 percent.  The Veteran disagreed and perfected this appeal.

In November 2015, the RO granted, in part, the Veteran's claim for an increased evaluation for a service-connected migraine disability.  In the rating decision, the RO listed the effective date as September 16, 2004, the day following the Veteran's release from active duty.  In the accompanying Statement of the Case, the RO listed the effective date as September 16, 2014.  The Veteran's subsequent NOD, dated November 19, 2015, disagreed with the assigned rating and the effective date.  As the effective date claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 



FINDINGS OF FACT

1.  The right hand hypothenar numbness is manifest by mild incomplete paralysis with symptoms including periodic loss of pain in the hand, numbness and decreased sensation to light touch.  There is no evidence of moderate or severe incomplete paralysis or complete paralysis.

2.  The Veteran's GERD is manifest by acid reflux, frequent belching, nausea, vomiting, and substernal burning.  There is no evidence of multiple small eroded or ulcerated areas.

3.  The migraine headaches are manifest by prostrating attacks more than once a month, with symptoms such as throbbing pain in the head and jaw, nausea, vomiting, dizziness, and sensitivity to light and sound.  There is no evidence of completely prostrating attacks.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for right hand numbness have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124(a), Diagnostic Code 8514 (2015).

2.  The criteria for a rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7307 (2015).

3.  The criteria for a 50 percent evaluation for migraine headaches have not been met on a schedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124(a), Diagnostic Code 8100 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2015).

The issue in this case is the propriety of the disability evaluations for the right hand numbness, GERD, and migraine headache disabilities.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  As such, the Board finds that there is no prejudice in proceeding with a decision at this time. 

With regard to VA's duty to assist, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) and (d).  VA has obtained the Veteran's service treatment records, post-service private and VA treatment records, and the Veteran's statements in support of her claim.  The Veteran has also been provided several VA examinations in relation to her claims on appeal.  As discussed in more detail below, the assessments include a review of the Veteran's pertinent service and post-service history, clinical findings, and diagnoses, and the findings were supported by medical rationale.  As such, the Board finds that the VA examinations adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  Accordingly, the Board finds that VA has complied with the duty to assist.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's requirements.  The claim for entitlement to higher evaluations is thus ready to be considered on the merits. 

Applicable Law and Analysis

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curium).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath, 1 Vet. App. 589.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3.


Right Hand Numbness

The Veteran's service-connected right hand disability is currently rated as 20 percent under Diagnostic Code 8599-8514.  As indicated by the hyphenated diagnostic code, this disability has been rated by analogy to paralysis of the radial nerve.  See 38 C.F.R. §§ 4.20, 4.27 (when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition).

Under Diagnostic Code 8514, a 20 percent rating for the major side is warranted for mild incomplete paralysis.  A 30 percent rating is warranted for moderate incomplete paralysis, and a 50 percent rating is warranted for severe incomplete paralysis.  Finally, a 70 percent rating is warranted for complete paralysis of the radial nerve, manifested by drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer boarder of the index finder, an inability to extend hand at wrist, extend proximal phalanges of finders, extend thumb or make lateral movement of wrist, supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors with serious impairment of the hand grip, or total paralysis of the triceps. 

The terms "mild," "moderate" and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision.  Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Treatment records are silent as to any treatment for the Veteran's right hand in relation to her service connected disability.  There is notation that the Veteran injured her right wrist in 2007, resulting in radial side wrist pain.  See VA Treatment Records dated November 21, 2007.  However, upon examination during a follow up, the treating physician noted no swelling or deformity in the right hand or wrist.  Also, there was minimal tenderness to palpation and full painless range of motion.  The digital nerve sensation was intact.  See VA Treatment Record dated January 2, 2008. 

The Veteran was afforded several VA examinations in relation to her claim.  At the first examination in 2005, the examiner noted the following symptoms: residual loss of feeling in palm, numbness two to three times per week for 20 to 30 minutes, decreased sensation to light touch near the scar on her right hand measuring roughly 2cm x 4cm, but normal sensation in the rest of the hand.  The examiner diagnosed right hand distal ulnar nerve laceration.  See VA Examination dated June 14, 2005.

The second VA examination was in 2011.  At that time, the examiner noted numbness in the Veteran's right hand and decreased sensation (pain/pinprick and light touch) in the ulnar nerve of the right hand; however, no joints were affected by nerve disorder.  The examiner diagnosed right ulnar sensory neuropathy and noted that while nerved dysfunction was present, there was no paralysis, neuritis, or neuralgia and the disability had no effect on usual daily activities.  See VA Examination dated April 15, 2011.  

Upon review of the evidence of record, the Board finds that the manifestations of the Veteran's right hand numbness more nearly approximates mild incomplete paralysis of the radial and ulnar nerves, which warrants the assigned 20 percent rating.  38 C.F.R. § 4.7 (2014).  The evidence shows consistent symptoms of loss of feeling, numbness, and decreased sensation in the right hand.  There is no evidence of record, even giving consideration to the Veteran's lay statements, that the Veteran has experienced any addition symptomatology beyond that described above that would rise to the level of neurological impairments consistent with moderate incomplete paralysis.  On the contrary, as noted in the 2011 examination, the Veteran had no paralysis and the right hand neurological disability did not have an effect on the Veteran's usual daily activities.  As such, a rating of 20 percent, but no more, for right hand numbness is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8514.

The Board has also considered whether a higher rating may be assigned for the Veteran's disability under any other diagnostic code during the pendency of the appeal.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510, 8511, 8512, 8513, 8610, 8611, 8612, 8613, 8710, 8711, 8712, 8713 (2015).  However, no other diagnostic code would warrant a rating in excess of 20 percent.  

Additionally, the Board has considered whether a separate rating is warranted for the scar on the Veteran's right palm.  A separate disability rating for scar is warranted when the scar is deep, nonlinear, and at least 6 square inches, superficial, nonlinear, and at least 144 square inches, or be unstable or painful.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804 (2014).  As reflected by the June 2005 VA examination, the Veteran's surgical scar is not painful, unstable, and does not cover a total area more than 39 square centimeters.  There is no evidence showing that the scar is deep or nonlinear.  Based on the evidence of record, the Board finds that a separate disability rating due to scar is not warranted.

GERD

The Veteran's service connected GERD with H. pylori syndrome is currently rated as 10 percent under Diagnostic Code 7307.  Under 38 C.F.R. § 4.114 , diagnosed codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 will not be combined with each other, and a single evaluation is assigned under the diagnosed code which reflected the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See 38 C.F.R. § 4.114.  

When an unlisted disorder is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The hypertrophic gastritis code notes that gastritis is to be identified by gastroscope.  38 C.F.R. § 4.114, DC 7307.  If gastritis is chronic with severe hemorrhages, or large ulcerated or eroded areas, the rating is 60 percent.  If it is chronic with multiple small eroded or ulcerated areas, and symptoms, the rating is 30 percent.  Chronic gastritis with small nodular lesions and symptoms warrants a 10 percent rating.  If it is atrophic gastritis (a complication of a number of diseases, including pernicious anemia) it is to be rated on the underlying condition.  Id.

The Veteran was afforded a general medical examination in relation to her claims.  At that time, the Veteran reported abdominal pain, which radiated to her back, burning sensation in her chest, black tarry stools, vomiting, and weight loss.  Upon examination, the gastrointestinal study was normal; the examiner noted reflex disease and diagnosed GERD and H. pylori syndrome.  See VA Examination dated June 4, 2005.  

Treatment records demonstrate diagnoses of mild chronic gastritis, GERD, and acid reflux; symptoms were effectively treated with prescription medication.  See VA Treatment Records dated November 24, 2011 and November 5, 2008.  Also, gastrointestinal testing resulted in no evidence of mucosal abnormalities or ulcers.  See VA Treatment Records dated November 5, 2008.

The Veteran was afforded a more recent VA examination in 2010.  At that time, the Veteran reported having monthly epigastric gnawing or burning pain before eating, nausea several times per week, diarrhea several times per week for two days at a time, belching and weakness.  However, she reported no hospitalizations or surgeries were required, nor were there any periods of incapacitation.  She also lost no time from work during the last 12 months due to GERD, and her symptoms had a mild effect on usual daily activities.  There was no recurrence of bleeding and she used prescription medication "from time to time."  See VA Examination dated November 19, 2010.

The Veteran was given a third VA examination in 2014.  At that time, the Veteran reported having attacks in which she regurgitated food and liquid about three to four times per week.  The VA examiner diagnosed GERD and ulcer H. pylori (resolved) and noted the following symptoms: persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, pain, sleep disturbance, nausea (four or more times per year) and vomiting (two or more times per year).  The Veteran indicated there was no functional impact on her ability to work.  See VA Examination dated November 7, 2014.

Based upon review of the record, the Board finds that there is a preponderance of evidence against a finding for a higher rating for GERD with H. pylori syndrome.  As the evidence shows, during the appeal period, the gastrointestinal disorder is manifested by belching, abdominal pain, nausea, diarrhea and vomiting.  Her symptoms did not interfere with her daily activities, and she missed no days of work due to GERD.  The Board finds that the Veteran's overall disability picture more nearly approximates the 10 percent rating, and no more, under 38 C.F.R. § 4.114, Diagnostic Code 7307.

In so finding, the Board has considered the Veteran's lay statements.  At the Board hearing, the Veteran reported that she takes prescription medication for her symptoms, and experiences flare-ups of acid reflux once every few weeks.  See Hearing Transcript, pp. 23-28.  

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  The Veteran is competent to report her symptoms and the Board finds that her statements are certainly credible.  However, the Board finds that her symptoms are adequately contemplated in the current 10 percent rating under Diagnostic Code 7307.  

Furthermore, there is no evidence that a higher rating under any other potentially applicable diagnostic code is applicable as there is no evidence to the impairment of esophagus (to include stricture, spasm, or diverticulum), ulcers, postgastroctomy syndrome, vagotomy, or peritoneal adhesions shown.  Thus consideration of other potentially applicable diagnostic codes 7203-7306, and 7308 is not warranted.

As the criteria for a 10 percent rating (or higher) have not been demonstrated, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Migraine Headaches

The Veteran's migraine headache disability is rated as 30 percent disabling, pursuant to 38 C.F.R. § 4.124(a), Diagnostic Code 8100.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 50 percent is the maximum rating available under this Diagnostic Code.

The Rating Schedule does not define "prostrating."  "Prostration"" has been defined as "complete physical or mental exhaustion."  Merriam-Webster's New Collegiate Dictionary 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1534 (32nd ed. 2012).  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."  See Eady v. Shinseki, No. 11-3223, 2013 WL 500460 (Vet. App. Feb. 12, 2013) (the Board adopts the Court's definition as its own).

Additionally, the phrase "productive of severe economic inadaptability" has not been clearly defined by regulations or by case law.  The United States Court of Appeals for Veterans Claims (Court) has noted that "productive of" can either have the meaning of "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually "produce" severe economic inadaptability to warrant the 50 percent rating.  Id. at 445-46.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to a TDIU.  Id. at 446; see also 38 C.F.R. § 4.16.  The Board notes, however, that the migraines must be, at minimum, capable of producing "severe" economic inadaptability.

Here, the pertinent evidence includes the Veteran's treatment records, VA examinations and her lay statements of arguments.

Upon receipt of her claim, the Veteran was afforded a VA examination in June 2005.  At that time, the Veteran reported that she had severe migraines two to three times per month, with symptoms such as throbbing pain, blurred vision, and nausea; less severe headaches occurred two to three times per week.  Treatment included over the counter medication. 

Subsequent treatment records demonstrate consistent symptoms such as throbbing, blurry vision and nausea, along with ringing of the ears and sensitivity to light and sound.  Migraines occurred two to four times per week, for about two hours at a time.  Migraine pain ranged from seven to ten out of ten.  See VA Treatment Records dated July 2, 2007, September 23, 2007, November 18, 2008, January 6, 2009, June 9, 2009, December 24, 2009, and November 19, 2010.

Over time, over the counter medication no longer alleviated the Veteran's migraine symptoms.  Treating physicians prescribed various medications; initially, the prescription medications provided relief for the Veteran's migraine symptoms.  See VA Treatment Records dated July 2, 2007, November 26, 2007, November 18, 2008, June 9, 2009, June 1, 2010, and November 19, 2010.  Most recently, however, the prescription medications became less effective, and the Veteran began receiving injections, which have helped with her migraine symptoms.  See VA Treatment Records dated June 12, 2014, September 8, 2014, December 16, 2014, and September 22, 2015.

Most recently, the Veteran was afforded a VA examination in August 2013.  At that time, the Veteran reported that she had migraine headaches five days a week, lasting a few hours.  At that time, she was on several medications without relief.  She reported that she can work through the headaches, but prefers to lie down to help symptoms. 

Upon examination, the doctor noted that the Veteran's migraine symptoms included pulsating or throbbing head pain, pain on both sides of the head, pain worsened with physical activity, nausea, sensitivity to light and sound, and flashing lights during headache.  The examiner also reported that the Veteran's prostrating attacks of migraine headache pain were more frequent than once a month; related conditions were noted as fundi sharp discs.  See VA Examination dated August 15, 2013.

Also of record is a Headaches Disabilities Benefits Questionnaire completed by a private doctor, Dr. H.S.  Dr. H.S. noted that the Veteran's daily headaches last anywhere from three hours to two days.  Her symptoms included constant throbbing or pulsating head pain, vomiting, sensitivity to light and sound, changes in vision, dizziness.  Such symptoms occurred more than once a month.  Dr. H.S. also reported that the Veteran had frequent prostrating and prolonged attacks of migraine headache pain.  As for her employment, Dr. H.S. opined that based on the Veteran's migraine symptoms, she would lose two days per month from work and would not be able to stay focused for at least seven hours out of an eight hour work day.  However, the Veteran would be able to maintain substantially gainful employment.  See Headache DBQ dated May 29, 2014.  

During her Central Office hearing in 2009, the Veteran testified that her migraines lasted from ten minutes to two hours.  She also reported difficulties with vision and hearing and sensitivity to light and sound during migraines.  See Board Transcript, pp. 34-35.  

After a careful review of the record, the Board finds that the Veteran's symptoms more nearly approximate the criteria for her currently assigned 30 percent evaluation.  An increased evaluation is therefore not warranted in this case.

A 50 percent evaluation contemplates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124(a), Diagnostic Code 8100.  As indicated above, the Veteran has consistently described persistent near daily migraine.  However, the evidence is insufficient to establish that the headaches are completely prostrating, prolonged attacks productive of severe economic inadaptability as contemplated by a higher evaluation.

With respect to the severity of her migraine attacks, the Board acknowledges that the Veteran describes, and the evidence supports, persistent headaches manifest by pain, nausea, vomiting, sensitivity to light and sound, blurred vision, and dizziness.  In addition, the evidence is consistent with characteristic prostrating attacks occurring multiple times per month, as she has consistently reported having migraine attacks two to three times per month which require her to lie down.  These facts are consistent with a 30 percent evaluation under the ratings criteria.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8100.  However, the weight of the evidence is insufficient to support a finding of completely prostrating and prolonged migraine attacks at any time during the appeal period. In short, none of the evidence of record discussed above, to include VA examination reports, treatment notes, lay statements, and the Veteran's employment history, demonstrates the level of severity contemplated by the criteria for a 50 percent evaluation.

Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service connected right hand numbness, GERD, and headaches disabilities.  As to the right hand disability, the diagnostic rating criteria contemplates the loss of feeling, numbness, and decreased sensation stemming from the service connected disability.  Likewise, the GERD symptoms of nausea, vomiting, abdominal pain, acid reflux, belching, and diarrhea are fully contemplated by the rating criteria.  Further, the medical evidence fails to show anything unique or unusual about the Veteran's right hand numbness and GERD disabilities hat would render the schedular criteria inadequate.  Likewise, the evidence while showing that the Veteran has frequent headaches, does not establish that these headaches result in very frequent prostrating and prolonged attacks productive of severe economic inadaptability.  The rating criteria for migraine headaches contemplate the frequency and severity of the Veteran's headaches.  As such, the Board finds that referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an evaluation in excess of 20 percent for service-connected right hand hypothenar numbness s/p laceration and surgery with right ulnar sensory neuropathy with scar.

Entitlement to an evaluation in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD) with H. pylori syndrome.


Entitlement to an evaluation in excess of 30 percent for service-connected migraine headaches on a schedular basis is denied.




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


